Order filed, May 15, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00399-CV
                                 ____________

                       WILLIE RAY KELLEY, Appellant

                                         V.

 CLARA BROOKS, ARTHUR KELLEY, PAMELA KELLEY, MICHAEL
  MINNS, MICHAEL LOUIS MINNS AND JANICE OWENS, Appellee


               On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                    Trial Court Cause No. 11-05-20877


                                     ORDER

      The reporter’s record in this case was due March 19, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Judith Kulhanek, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM